COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-16-00056-CV


NERISSA GAINES                                                         APPELLANT

                                          V.

BRIAN HARDWICK                                                          APPELLEE

                                      ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2016-000041-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On July 27, 2017, August 29, 2016, and October 7, 2016, we notified

appellant that her brief did not comply and her amended brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). In our third letter dated October 7, 2016, we stated that failure to file an

amended brief by October 17, 2016, would result in the striking of her




      1
       See Tex. R. App. P. 47.4.
noncompliant brief and dismissal of the appeal. See Tex. R. App. P. 38.8(a),

38.9(a), 42.3. We have not received any response.

      Because appellant’s amended brief has not been filed as directed by this

court, we strike the noncompliant brief filed on July 25, 2016, and we dismiss the

appeal. See Tex. R. App. P. 38.8(a), 42.3(b)–(c), 43.2(f).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: November 17, 2016




                                        2